Exhibit 10(a)

WELLS FARGO & COMPANY

Notice of Separation and Agreement Not to Exercise

You are hereby given notice that you will separate from your employment with
Wells Fargo & Company (the “Company”) and its affiliates effective at 5 PM on
Tuesday, September 27, 2016. By your signature below, you agree that, until your
receipt of written notice from Company of the completion of the ongoing
investigations being conducted by the Company and its Board of Directors into
your conduct and activities as Senior Executive Vice President (Community
Banking), you will not exercise any of the stock options awarded to you by the
Company, and the Company will not give effect to any purported exercise by you
of any such options. You acknowledge and agree that, at the conclusion of such
investigation, the Board of Directors of the Company will have the authority to
determine the extent to which your stock options will be forfeited.

In consideration of you agreement and acknowledgement set forth in the preceding
paragraph, the Company hereby rescinds the Notice of Termination for Cause
delivered to you on September 26, 2016.

September 26, 2016

 

Accepted and agreed: /s/ Carrie L. Tolstedt

Carrie L. Tolstedt

 

WELLS FARGO & COMPANY By:   /s/ Timothy J. Sloan   Name:   Timothy J. Sloan  
Title:   President